         Case 3:19-bk-30293         Doc 59     Filed 10/31/19 Entered 11/01/19 11:51:24                   Desc Main
                                               Document     Page 1 of 2



         This document has been electronically entered in the records of the United
         States Bankruptcy Court for the Southern District of Ohio.

         IT IS SO ORDERED.




         Dated: October 31, 2019




         ________________________________________________________________

                                      UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF OHIO
                                         WESTERN DIVISION AT DAYTON
IN RE:                                                                               Case No: 19-30293
         Sean C. Gibson                                                                 (Chapter 13)

            Debtor                                                                   JUDGE GUY R. HUMPHREY


                              AMENDED PAYROLL DEDUCTION ORDER (Doc. 15)
     The above named debtor Sean C. Gibson filed a Chapter 13 Plan in the United States Bankruptcy Court (Doc. 48). A
prior Payroll Deduction Order has been filed with the Court. (Doc. 15).

    IT IS ORDERED that FUYAO GLASS AMERICA INC deduct from the earnings of the Debtor, S.S.N. XXX-XX-7726 the
sum of $683.08 BI-WEEKLY beginning with the next pay day following the receipt of this order and to deduct a similar
amount for each pay period thereafter, including any period for which the Debtor receives periodic or lump sum payments for
or on account of vacation, termination, or other benefits arising out of present or past employment and to remit the sum so
deducted to the Chapter 13 Trustee AT LEAST MONTHLY including the employee name and case number, 19-30293. The
employer is not authorized to deduct any administration expense or service fee for this deduction. The Trustee's name and
lock box address for payments is:

                                        JOHN G. JANSING, CHAPTER 13 TRUSTEE
                                         P.O. Box 6002, Memphis, TN 38101-6002

   The employer may stop this deduction only upon a court order or written notice from the Chapter 13 Trustee. The
employer has twenty one (21) days from the entry of this order to file a written objection and a request for a hearing.


IT IS SO ORDERED.
      Case 3:19-bk-30293      Doc 59      Filed 10/31/19 Entered 11/01/19 11:51:24   Desc Main
                                          Document     Page 2 of 2




Copies:
  Default List Plus Additional Parties.

FUYAO GLASS AMERICA INC, ATTN PAYROLL DEPT, 2801 W STROOP RD, MORAINE, OH 45439




                                                                                                 188
